Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6d-6h should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (6,124,935).
The device as claimed is disclosed by Matthews with a main body (where 22 is located) having a front end and a back end; a laser module housing 20 connected to the front end of the main body, the laser module housing containing a laser diode 12 configured to emit a laser beam from the front end of the device; and an adaptor 13 and/or A (figure 10) removably attachable to the back end of the main body, the adaptor comprising a bore fitting extending outward from the device and configured for insertion into a pipe to secure the laser device to the pipe for marking with the emitted laser beam where on an opposing surface to create an opening for plumbing installation.
With respect to claim 2 Matthews discloses the bore fitting has a shape (threaded) designed to fit inside the pipe, the bore fitting attached to a bore fitting base of the adaptor at a fitting/base attachment point.
With respect to claim 3 Matthews discloses the back end of the main body comprises a main body/adaptor attachment point 13, 13’, the bore fitting base 13’ designed to fit over the main body/adaptor attachment point 13.
With respect to claim 4 Matthews discloses an outer surface of the main body/adaptor attachment point has threading for mating with threading inside a lip of the bore fitting base (figure 10).
With respect to claim 5 Matthews discloses the bore fitting of the adaptor comprises threading on an outer surface for mating with threading on an inner surface of the pipe (figure 10).
With respect to claim 6 Matthews discloses the adaptor A is configured to be removed from the device and interchanged with other adaptors of different sizes or configurations (figure 10).
With respect to claim 7 Matthews discloses the laser diode is positioned in the device such that, when the device is attached to the pipe, the beam that exits the device is positioned along an axis that runs through the center of the pipe to which the device is attached (figure 2).
With respect to claim 8 Matthews discloses the laser module is configured to emit the beam from the device through the opening created in the opposing surface 34 onto a second surface 34 behind the opposing surface relative to the device to mark a location on the second surface for creating an opening the second surface to route the pipe through both the opposing surface and the second surface (figure 2).
With respect to claim 9 Matthews discloses the front end of the main body comprises a main body/laser module attachment point, and wherein the laser module housing comprises a compartment for holding the laser diode surrounded by an open area forming a lip that fits over the main body/laser module attachment point (where 20 connects to 22 as shown in figure 1).
With respect to claim 10 Matthews discloses a level 18 on a surface of the device for indicating whether the device is level when positioned on the pipe.
With respect to claim 11 Matthews discloses a main body (where 22 is located) having a front end and a back end; a beam module housing 20 connected to the front end of the main body, the beam module housing containing a beam emitter 12 configured to emit a beam from the front end of the device; and an adaptor A attachable to the back end of the main body, the adaptor comprising a bore fitting extending outward from the device and configured for insertion into an opening to secure the device within the opening for marking a location on an opposing surface via the beam emitted from the front end.
With respect to claim 12 Matthews discloses the bore fitting has a shape (threaded) designed to fit inside and mate with a surface in the opening, the bore fitting attached to a bore fitting base of the adaptor at a fitting/base attachment point, wherein the back end of the main body comprises a main body/adaptor attachment point, the bore fitting base designed to fit over and mate to the main body/adaptor attachment point, the adaptor being removable and interchangeable with different adaptors (figure 10).
With respect to claim 13 Matthews discloses the beam emitter is positioned in the device such that, when the device is secured within the opening, the beam that exits the device is positioned along an axis that runs through the center of the opening (figure 2).
With respect to claim 14 Matthews discloses the beam emitter is configured to emit the beam through an opening created in the opposing surface based on the location marked by the beam on the opposing surface 34, and wherein the beam emitter is further configured to emit the beam onto a second surface 34 behind the opposing surface relative to the device to mark a location on the second surface for creating an opening the second surface to route through both the opposing surface and the second surface (figure 2).
With respect to claim 15 Matthews discloses the front end of the main body comprises a main body/ beam module attachment point, and wherein the beam module housing comprises a compartment for holding the beam emitter surrounded by an open area forming a lip that fits over the main body/beam module attachment point (where 20 is connected to the body that holds 22 as shown in figure 1).
With respect to claim 16 Matthews discloses the method as claimed including the steps of connecting a beam emitting device to a pipe by inserting a bore fitting at a back end of the device into the pipe; activating the beam emitting device to emit a beam from a front end of the device onto an opposing surface; using the beam emitted by the device to mark a location on the opposing surface for taking an action related to the location; deactivating the beam emitting device; and removing the beam emitting device from the pipe (figure 2).
With respect to claim 17 Matthews discloses the method as claimed including the steps of the beam that exits the device is positioned along an axis that runs through the center of the pipe, and the method further comprising creating an opening in the opposing surface centered on the location marked by the beam emitted by the device (figure 2).
With respect to claim 17 Matthews discloses the method as claimed including the steps of creating a second opening in a second surface behind the opposing surface, the second opening centered on a location marked by the beam emitted by the device through the opening in the opposing surface and onto the second surface (figure 2).
With respect to claim 18 Matthews discloses the method as claimed including the steps of removably attaching an adaptor A (figure 10) including the bore fitting to the back end of the device.
With respect to claim 20 Matthews discloses the method as claimed including the steps of replacing the attached adaptor with a different adaptor having a differently sized or configured bore fitting specific to the pipe (figure 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pertschi (2019/0160553) shows a laser module that slides over a pipe that protrudes through multiple workpieces.
Pokracki (2017/0363422) shows a laser to set marks on multiple studs (figure 4) and the use of multiple adapters (figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855